DETAILED ACTION
	This is the first office action on the merits for application 16/814,930, filed 3/10/2020.
	Claims 1-53 are pending in the application, and are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, which are not currently applied in a grounds of rejection, but are still considered relevant.
Sweeney, et al. (U.S. Patent Application Publication 2019/0189410 A1)
Hagg (U.S. Patent Application Publication 2010/0019619 A1)
Johnstone (U.S. Patent 2,863,074)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 26, 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 26, and 52 recite “the thermionic energy converter.” There is insufficient antecedent basis for this limitations in the claim, because Claims 1, 24, and 50 recite “at least one thermionic energy converter.” Therefore, it is unclear to which of the “at least one thermionic energy converter” is referred to by Claims 3, 26, and 52.
Claims 3 and 26 recite “the burner.” There is insufficient antecedent basis for this limitations in the claim, because Claims 1 and 24 recite “at least one burner.” Therefore, it is unclear to which of the “at least one burner” is referred to by Claims 3 and 26.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 13-14, 17-18, 20, 24-25, 29, 36-37, 40-41, 43, 47-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (U.S. Patent 5,541,464).
In reference to Claim 1, Johnson teaches a combined heating and power module (Fig. 2, column 2, line 30, through column 4, line 20).
The combined heating and power module of Johnson comprises at least one burner 51 (Fig. 2, column 3, lines 19-24).
The combined heating and power module of Johnson comprises at least one thermionic energy converter, comprising emitters 12, hot shell 11, and cold shell 24, attached to the at least one burner (Fig. 2, column 2, lines 30-62 and column 3, lines 25-52).
The thermionic energy converter comprises a hot shell 11 and a cold shell 24 (Fig. 2, column 3, lines 25-52).
Johnson teaches that the hot shell 11 is thermally couplable (i.e. in thermal contact with) the at least one burner 51 (Fig. 2, column 3, lines 25-52).
Johnson teaches that the cold shell 24 is thermally couplable to (i.e. in thermal contact with) a heat exchanger, comprising cooling liquid 40 in the cooling jacket shown in Fig. 2, which is taught in column 2, line 63, through column 3, line 5 to be connected to a heat exchanger, as well as the structure referred to as the “heat exchanger” of Johnson.
It is noted that “the hot shell being configured to be thermally couplable to the at least one burner, the cold shell being configured to be thermally couplable to a heat exchanger” is considered an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
In reference to Claim 24, Johnson teaches a combined heating and power module (Fig. 2, column 2, line 30, through column 4, line 20).
The combined heating and power module of Johnson comprises at least one burner 51 (Fig. 2, column 3, lines 19-24).
The combined heating and power module of Johnson comprises at least one thermionic energy converter, comprising emitters 12, hot shell 11, and cold shell 24, attached to the at least one burner (Fig. 2, column 2, lines 30-62 and column 3, lines 25-52).
The thermionic energy converter comprises a hot shell 11 and a cold shell 24 (Fig. 2, column 3, lines 25-52).
Johnson teaches that the hot shell 11 is thermally couplable (i.e. in thermal contact with) the at least one burner 51 (Fig. 2, column 3, lines 25-52).
Johnson teaches that the combined heating and power module of his invention comprises a heat exchanger (comprising cooling liquid 40 in the cooling jacket shown in Fig. 2, the cooling jacket, and the heat exchanger taught to be connected to the cooling jacket, as described in column 2, line 63, through column 3, line 5).
Johnson teaches that the cold shell 24 is thermally couplable to (i.e. in thermal contact with) the heat exchanger, which comprises cooling liquid 40 in the cooling jacket shown in Fig. 2, which is taught in column 2, line 63, through column 3, line 5 to be connected to a heat exchanger.
Fig. 2 of Johnson teaches that each one of the at least one burner and the at least one thermionic energy converter and the heat exchanger being attached to at least one other of the at least one burner and the at least one thermionic energy converter and the heat exchanger, because each of these features are shown to be part of a single device in Fig. 2.
In reference to Claims 2 and 25, Johnson teaches that the burner 51 is a nozzle burner.
In reference to Claims 6 and 29, Johnson teaches that the at least one burner includes no more than one burner 51.
In reference to Claims 13 and 36, Johnson teaches that the hot shell 11 is located in an exhaust stream from the at least one burner 51 (Fig. 2).
In reference to Claims 14 and 37, Johnson teaches that the at least one thermionic energy converter includes a vacuum envelope (corresponding to the vacuum within collector 23, Fig. 2, which is taught to be a evacuated space in column 2, lines 25-30), and a cesium reservoir 42/44 (Fig. 2, column 3, lines 5-10).
In reference to Claims 17-18 and 40-41, Johnson teaches that alumina disks 13 are disposed around the hot shell 11 (Fig. 2, column 2, lines 35-40).
Because these alumina spacers are taught to be disposed directly on the outer surface of the hot shell (Fig. 2), it is the Examiner’s position that the hot shell is “coated” with alumina. Because alumina is an “inorganic ceramic” (per Claims 18 and 41), it is the Examiner’s position that this material is “configured to increase thermal emissivity” (per Claims 17 and 40).
It is noted that “configured to increase thermal emissivity” is considered an intended use limitation of the claim.
Alternatively, in reference to Claims 17 and 40, the following rejection is presented.
In reference to Claims 17 and 40, Johnson teaches that tungsten emitter disks 12 are disposed around the hot shell 11 (Fig. 2, column 2, lines 33-36).
Because these tungsten emitters are taught to be disposed directly on the outer surface of the hot shell (Fig. 2), it is the Examiner’s position that the hot shell is “coated” with the emitters 12. Because these tungsten plates are taught to be emitters, it is the Examiner’s position that this material is “configured to increase thermal emissivity” (per Claims 17 and 40).
	In reference to Claims 20 and 43, the “hot shell” of Johnson can be interpreted to include items 11 and 12.
	Johnson teaches that items 12 are made of tungsten (column 2, lines 33-36), which is an electrically conductive metal.
Therefore, Johnson teaches that the hot shell includes an electrically conductive tile 12 arranged to face toward heat from the at least one burner 51, because the inner surface of conductive items/tiles 12 faces toward the heat from the burner 51.
In reference to Claim 47, Johnson teaches that the cold shell 24 and the heat exchanger physically contact each other, because the “heat exchanger” comprises the cooling liquid 40 in the cooling jacket shown in Fig. 2, the cooling jacket, and the heat exchanger taught to be connected to the cooling jacket, as described in column 2, line 63, through column 3, line 5.
In reference to Claims 48-49, an alternate interpretation of Johnson is applied herein.
It is the Examiner’s position that the “heat exchanger” of Claims 1 and 48-49 can correspond only to the “heat exchanger” taught to be connected to the cooling jacket, as described in column 2, line 63, through column 3, line 5.
Given this interpretation, the heat exchanger and the cold shell 24 of Johnson are spaced from each other, per Claim 48.
Given this interpretation, the device of Johnson comprises a thermal coupler chosen from thermal interface material disposed in thermal contact with the cold shell and the heat exchanger, corresponding to the cooling liquid 40 disposed in contact with the cold shell and the heat exchanger (column 2, line 63, through column 3, line 5).

Claims 1, 3-5, 7, 9-11, 14, 24, 26-28, 30, 32-34, 37, 48, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyczko (U.S. Patent 3,416,011), as evidenced by Hatsopoulos, et al. (U.S. Patent 3,054,914).
In reference to Claim 1, Lyczko teaches a combined heating and power module (Fig. 1, column 3, line 27, through column 6, line 60).
The combined heating and power module of Lyczko comprises at least one burner, corresponding to combustion chamber 10 (Fig. 1, column 3, lines 30-37).
The combined heating and power module of Lyczko comprises at least one thermionic energy converter 24 attached to the at least one burner (Fig. 1, column 3, line 70, through column 4, line 13).
Lyczko teaches that the thermionic energy converters of his invention are any of those taught by Hatsopoulos (Lyczko, column 3, lines 70-73).
Hatsopoulos teaches that the thermionic energy converter of his invention (Fig. 1, column 3, line 57, through column 6, line 60) comprises a hot shell 18 (Fig. 1, column 3, lines 73-75) and a cold shell 10 (Fig. 1, column 3, lines 60-65)
Lyczko teaches that each of the thermionic devices 24 of his invention (each of which includes the hot shell of Hatsopoulos, Fig. 1, item 18) is thermally couplable (i.e. in thermal contact with) the at least one burner 10 (Lyczko, Fig. 1, column 3, lines 70-75).
Lyczko teaches that each of the thermionic devices 24 of his invention (each of which includes the cold shell of Hatsopoulos, Fig. 1, item 10) is thermally couplable to (i.e. in thermal contact with) a heat exchanger, which is taught to be made of stacked sections M (Fig. 1, column 4, line 13, through column 5, line 33).
It is noted that “the hot shell being configured to be thermally couplable to the at least one burner, the cold shell being configured to be thermally couplable to a heat exchanger” is considered an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 24, Lyczko teaches a combined heating and power module (Fig. 1, column 3, line 27, through column 6, line 60).
The combined heating and power module of Lyczko comprises at least one burner, corresponding to combustion chamber 10 (Fig. 1, column 3, lines 30-37).
The combined heating and power module of Lyczko comprises at least one thermionic energy converter 24 attached to the at least one burner (Fig. 1, column 3, line 70, through column 4, line 13).
Lyczko teaches that the thermionic energy converters of his invention are any of those taught by Hatsopoulos (Lyczko, column 3, lines 70-73).
Hatsopoulos teaches that the thermionic energy converter of his invention (Fig. 1, column 3, line 57, through column 6, line 60) comprises a hot shell 18 (Fig. 1, column 3, lines 73-75) and a cold shell 10 (Fig. 1, column 3, lines 60-65)
Lyczko teaches that each of the thermionic devices 24 of his invention (each of which includes the hot shell of Hatsopoulos, Fig. 1, item 18) is thermally couplable (i.e. in thermal contact with) the at least one burner 10 (Lyczko, Fig. 1, column 3, lines 70-75).
The combined heating and power module of Lyczko comprises a heat exchanger, corresponding to the stacked sections M (Fig. 1, column 4, line 13, through column 5, line 33).
Lyczko teaches that each of the thermionic devices 24 of his invention (each of which includes the cold shell of Hatsopoulos, Fig. 1, item 10) is thermally couplable to (i.e. in thermal contact with) a heat exchanger, which is taught to comprise stacked sections M (Fig. 1, column 4, line 13, through column 5, line 33).
Fig. 1 of Lyczko teaches that the burner 10, the thermionic energy converters 24, and the heat exchanger (which corresponds to stacked items M) are all attached to each other, because they are all part of a single device.
It is noted that “the hot shell being configured to be thermally couplable to the at least one burner, the cold shell being configured to be thermally couplable to a heat exchanger” is considered an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claims 3 and 26, Fig. 1 of Lyczko teaches that the burner includes a first pass tube 10, a second pass tube 13 interconnected by an elbow (as indicated in the inset below).

    PNG
    media_image1.png
    755
    746
    media_image1.png
    Greyscale

Fig. 1 of Lyczko teaches that the thermionic energy converter 24 is disposed in the elbow.
In reference to Claims 4 and 27, Fig. 1 of Lyczko teaches that the at least one burner includes a single-ended recuperative burner.
In reference to Claims 5 and 28, Lyczko teaches that the at least one burner includes a porous burner, because the burner 10 comprises holes/pores 18 (Fig. 1, column 3, lines 48-51).
In reference to Claims 9 and 32, Lyczko teaches that exhaust gas from the at least one burner is directable over surfaces of the at least one thermionic energy converter more than one time, because swirlers 22 are taught to create turbulent flow within the burner 10, and exhaust gases are taught to flow from burner 10 onto the thermionic energy converters (column 3, lines 48-52). Therefore, it is the Examiner’s position that the exhaust gas is subjected to the turbulent flow from the swirlers 22, as well.
It is the Examiner’s position that “directable over surfaces of the at least one thermionic energy converter more than one time” is considered an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claims 10 and 33, Lyczko teaches that the at least one burner is arranged such that exhaust gas from the at least one burner is directable over surfaces of the at least one thermionic energy converter more than one time, because swirlers 22 are taught to create turbulent flow within the burner 10, and exhaust gases are taught to flow from burner 10 onto the thermionic energy converters (column 3, lines 48-52). Therefore, it is the Examiner’s position that the exhaust gas is subjected to the turbulent flow from the swirlers 22, as well.
It is the Examiner’s position that “directable over surfaces of the at least one thermionic energy converter more than one time” is considered an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claims 11 and 34, Lyczko teaches that the device of his invention comprises a  swirler 22 configured to direct exhaust gas from the at least one burner over surfaces of the at least one thermionic energy converter more than one time, because swirlers 22 are taught to create turbulent flow within the burner 10, and exhaust gases are taught to flow from burner 10 onto the thermionic energy converters (column 3, lines 48-52).  
In reference to Claims 14 and 37, Lyczko teaches that the at least one thermionic energy converter includes a vacuum envelope (described in Hatsopoulos, column 3, lines 62-64) and a cesium reservoir 30 (Lyczko, Fig. 1, column 4, lines 1-10).
In reference to Claim 48, Fig. 1 of Lyczko teaches that the cold shell (which is part of item 24 of Lyczko) and the heat exchanger (corresponding to the stacked sections M (Fig. 1, column 4, line 13, through column 5, line 33) are spaced apart from each other.
In reference to Claim 53, Fig. 1 of Lyczko teaches that the module of his invention comprises a structure configured to restrict exhaust from the at least one burner to portions of the heat exchanger that are thermally couplable with the at least one thermionic energy converter. This structure corresponds to the hole 18 that is shown in Fig. 1 to direct exhaust to the heat exchanger and the thermionic converter 24.
In reference to Claims 7 and 30, an alternate interpretation of the term “burner” is applied.
Although the limitation “burner” is interpreted in the rejections of Claims 1 and 24 is interpreted as the entirety of the combustion chamber 10, the “burner” can also be interpreted as the fuel injection nozzles 14 (Fig. 1, column 3, lines 35-45).	Given this interpretation, Fig. 1 of Lyczko teaches that the at least one burner includes a plurality of burners 14 (i.e. two).

Claims 1-2, 4-6, 19, 24-25, 27-29, 42, 50, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabor (U.S. Patent 3,312,840).
In reference to Claim 1, Gabor teaches a combined heating and power module (Figs. 2-3, column 4, line 55, through column 5, lines 22).
The module of Gabor comprises a least one burner (i.e. a single burner, column 4, lines 63-66).
The module of Gabor comprises at least one thermionic energy converter attached to the at least one burner. The thermionic energy converter is shown in Figs. 2-3 as the thimble-shaped devices (column 4, lines 55-60, with details shown in Figs. 4-5).
Figs. 4-5 teaches that the at least one thermionic energy converter having a hot shell and a cold shell, indicated in the inset below.

    PNG
    media_image2.png
    592
    586
    media_image2.png
    Greyscale

Gabor teaches that the hot shell is configured to be thermally couplable to the at least one burner (Fig. 2, column 4, lines 60-75).
Gabor teaches that the cold shell is configured to be thermally couplable to a heat exchanger 27/28/29 and 25/26 (column 4, line 75, through column 5, line 5). 
It is noted that “the hot shell being configured to be thermally couplable to the at least one burner, the cold shell being configured to be thermally couplable to a heat exchanger” is considered an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 24, Gabor teaches a combined heating and power module (Figs. 2-3, column 4, line 55, through column 5, lines 22).
The module of Gabor comprises a least one burner (i.e. a single burner, column 4, lines 63-66).
The module of Gabor comprises at least one thermionic energy converter attached to the at least one burner. The thermionic energy converter is shown in Figs. 2-3 as the thimble-shaped devices (column 4, lines 55-60, with details shown in Figs. 4-5).
Figs. 4-5 teaches that the at least one thermionic energy converter having a hot shell and a cold shell, indicated in the inset below.

    PNG
    media_image2.png
    592
    586
    media_image2.png
    Greyscale

Gabor teaches that the hot shell is configured to be thermally couplable to the at least one burner (Fig. 2, column 4, lines 60-75).
The module of Gabor comprises a heat exchanger, comprising items 27/28/29 and 25/26 (column 4, line 75, through column 5, line 5). 
Gabor teaches that the cold shell is configured to be thermally couplable to the heat exchanger 27/28/29 and 25/26 (column 4, line 75, through column 5, line 5). 
Fig. 2 teaches that each one of the at least one burner and the at least one thermionic energy converter and the heat exchanger is attached to at least one other of the at least one burner and the at least one thermionic energy converter and the heat exchanger, because all of these structures are contained in a single module.
It is noted that “the hot shell being configured to be thermally couplable to the at least one burner, the cold shell being configured to be thermally couplable to a heat exchanger” is considered an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claims 2 and 25, Gabor teaches that the burner is a nozzle burner (column 4, lines 65-70).
In reference to Claims 4 and 27, Fig. 2 of Gabor teaches that the at least one burner includes a single-ended recuperative burner.
In reference to Claims 5 and 28, Fig. 2 of Gabor teaches that the at least one burner includes a porous burner, because the burner comprises holes/pores (Fig. 2).
In reference to Claims 6 and 29, Gabor teaches that the at least one burner includes no more than one burner (Fig. 2).
In reference to Claims 19 and 42, the “hot shell” of Gabor is indicated in the inset above. 
Figs. 1 and 4-5 of Gabor teach that the hot shell tapers from a first thickness at one end thereof (i.e. a thickness at the outer diameter of the hot shell closest to the cold shell) toward a second thickness at a second end thereof (i.e. a thickness at the rounded end of the cold shell), the second thickness being less thick than the first thickness.
In reference to Claim 50, Fig. 2 of Gabor teaches that the heat exchanger (comprising items 27/28/29 and 25/26) includes a first tube bank (25/26) and a second tube bank (27/28/29).
Fig. 2 of Gabor teaches that the at least one thermionic energy converter (shown as the thimble-shaped thermionic devices shown in Fig. 2) is disposed intermediate the first tube bank and the second tube bank (i.e. between at least a portion of the first tube bank 25/26 and the second tube bank 27/28/29).

    PNG
    media_image3.png
    804
    844
    media_image3.png
    Greyscale


In reference to Claim 52, Fig. 2 of Gabor teaches that the thermionic energy converter wherein the at least one thermionic energy converter includes at least one feature configured to increase heat transfer to the thermionic energy converter, corresponding to the structure of the magnetic cold shell 35 (Fig. 4, column 5, lines 23-48).
This feature is “configured to increase heat transfer to the thermionic energy converter,” because the thermionic devices are taught to conduct heat from the combustor (column 4, lines 70-75), and the cold shell/magnet 35 is taught to be cooled by the coolant (column 5, lines 27-29). Therefore, this cold shell/magnet 35 enhances heat flux through the thermionic device, which increases heat transfer to the thermionic energy converter.
It is the Examiner’s position that the cold shell 35 comprises a plurality of fins, as shown in the inset below. 

    PNG
    media_image4.png
    596
    586
    media_image4.png
    Greyscale

It is noted that “configured to increase heat transfer to the thermionic energy converter” is considered an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Patent 5,541,464) in view of Shimogishi, et al. (U.S. Patent Application Publication 2005/0104185 A1).
In reference to Claims 18 and 41, Johnson teaches that the emitters of his invention are tungsten (column 2, lines 33-36).
	To solve the same problem of providing emitters for thermionic devices, Shimogishi teaches that thermionic emitters may suitably comprise tungsten (as in Johnson) or carbon (paragraph [0039]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used carbon, instead of tungsten, as the emitter material of the device of Johnson, based on the teachings of Shimogishi.
	Using carbon, instead of tungsten, as the emitter material of the device of Johnson teaches the limitations of Claims 18 and 41, wherein the material of the emissive material is carbon.

Claims 8 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lyczko (U.S. Patent 3,416,011), as evidenced by Hatsopoulos, et al. (U.S. Patent 3,054,914).
In reference to Claims 8 and 31, Lyczko does not teach that the at least one burner is necessarily configured to combust using an enrichment agent chosen from oxygen- enriched air and hydrogen-enriched combustion.
However, he teaches that one of several oxygen-containing gases suitable for use in feeding the combustion of the heating/power module of his invention includes oxygen-enriched air (column 3, lines 15-25).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used oxygen-enriched air in the combustion process within the module of Lyczko, because he teaches that this is one of several gases suitable for use in the combustion processes using the module of his invention.
Using oxygen-enriched air in the combustion process within the module of Lyczko teaches the limitations of Claims 8 and 31, wherein the at least one burner is configured to combust using an enrichment agent chosen from oxygen- enriched air and hydrogen-enriched combustion.
It is the Examiner’s position that “configured to combust using an enrichment agent chosen from oxygen- enriched air and hydrogen-enriched combustion” is considered an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.

Claims 12 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lyczko (U.S. Patent 3,416,011), as evidenced by Hatsopoulos, et al. (U.S. Patent 3,054,914), Gabor (U.S. Patent 3,312,840), or Johnson (U.S. Patent 5,541,464), and further in view of Hetrick, et al. (U.S. Patent 5,275,712).
In reference to Claims 12 and 35, Lyczko, Gabor, and Johnson are silent regarding the ratio of gases in the combustion. Therefore, they do not teach the limitations of Claims 12 and 35.
To solve the same problem of providing a thermionic device associated with a combustion system, Hetrick teaches that it is desirable to keep the air/fuel inputs into a combustion system near the stoichiometric value, to minimize harmful emissions (column 1, lines 14-23).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have configured the burners of Lyczko and Johnson for substantially stoichiometric combustion, based on Hetrick’s disclosure that stoichiometric combustion minimizes harmful emissions.
Configuring the burners of Lyczko, Gabor, and Johnson for substantially stoichiometric combustion teaches the limitations of Claims 12 and 35, wherein the at least one burner is configured for substantially stoichiometric combustion.

Claims 15-16 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lyczko (U.S. Patent 3,416,011), as evidenced by Hatsopoulos, et al. (U.S. Patent 3,054,914), Gabor (U.S. Patent 3,312,840), or Johnson (U.S. Patent 5,541,464), and further in view of King, et al. (U.S. Patent 6,294,858).
In reference to Claims 15-16 and 38-39, Lyczko, Gabor, and Johnson are silent regarding the electrical power output capacity. Therefore, they do not teach the limitations of Claims 15-16 and 38-39.
To solve the same problem of providing a thermionic converter, King teaches that thermionic converters that produce 1-50 kWe can be used with home heating systems and small businesses to feed electricity back into the home/business or the community power grid (column 4, lines 3-10).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have configured the thermionic energy converter of Lyczko and Johnson to have an electrical power output capacity of 1-50 kWe, as taught by King, so that the devices of Lyczko and Johnson can be used with home heating systems and small businesses to feed electricity back into the home/business or the community power grid, as taught by King.
Configuring the thermionic energy converter of Lyczko, Gabor, and Johnson to have an electrical power output capacity of 1-50 kWe, as taught by King, teaches the limitations of Claims 15 and 38, wherein the at least one thermionic energy converter has an electrical power output capacity of no more than 50 KWe.
Configuring the thermionic energy converter of Lyczko, Gabor, and Johnson to have an electrical power output capacity of 1-50 kWe, as taught by King, teaches the limitations of Claims 16 and 39, wherein the at least one thermionic energy converter has an electrical power output capacity of no more than 5 kWe.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.

Claims 21, 23, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lyczko (U.S. Patent 3,416,011), as evidenced by Hatsopoulos, et al. (U.S. Patent 3,054,914), Gabor (U.S. Patent 3,312,840), or Johnson (U.S. Patent 5,541,464), and further in view of Maynard (U.S. Patent 3,173,032).
In reference to Claims 21 and 44, neither Lyczko, Gabor, nor Johnson teaches that the hot shell or the cold shell includes a plurality of fins.
To solve the same problem of providing thermionic devices heated by burners, Maynard teaches a cold shell structure provided with cooling fins 11 (Fig. 1, column 5, lines 28-31).
Maynard teaches that the cooling fins provide the benefit of increasing the area of the heat transfer surface, and further aid in heat transfer (column 5, lines 28-31).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the cold shells of Lyczko or Johnson with cooling fins, as in Maynard, to achieve the benefit of increasing the area of the heat transfer surface and aiding in heat transfer.
Modifying the cold shells of Lyczko, Gabor, or Johnson with cooling fins, as in Maynard, teaches the limitations of Claims 21 and 44, wherein the cold shell includes a plurality of fins.
In reference to Claims 21 and 44, neither Lyczko, Gabor, nor Johnson teaches that the hot shell or the cold shell includes at least one thermal transfer enhancement feature chosen from a plurality of divots defined in the cold shell, a plurality of formed shapes, and a thermal grease disposed on the cold shell.
To solve the same problem of providing thermionic devices heated by burners, Maynard teaches a cold shell structure provided with cooling fins 11 (Fig. 1, column 5, lines 28-31).
Maynard teaches that the cooling fins provide the benefit of increasing the area of the heat transfer surface, and further aid in heat transfer (column 5, lines 28-31).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the cold shells of Lyczko or Johnson with cooling fins, as in Maynard, to achieve the benefit of increasing the area of the heat transfer surface and aiding in heat transfer.
Modifying the cold shells of Lyczko, Gabor, or Johnson with cooling fins, as in Maynard, teaches the limitations of Claims 23 and 46, wherein the cold shell includes at least one thermal transfer enhancement feature including  a plurality of formed shapes. 

Claims 22 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Patent 5,541,464), and further in view of Lyczko (U.S. Patent 3,357,471).
In reference to Claims 22 and 45, Johnson does not teach that the hot or cold shells are silicon carbide, an iron-chromium-aluminium alloy, a superalloy, a MAX-phase alloy, alumina, or zirconium diboride.
	Instead, he teaches that the hot (11) and cold (23) shells are tantalum and molybdenum, respectively (column 2, lines 33 and 45).
To solve the same problem of providing thermionic devices heated by burners, Lyczko teaches that suitable materials for shell support structures for such devices include tantalum, molybdenum or silicon carbide (column 4, lines 39-43).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the hot and cold shells of Johnson from silicon carbide, based on the teachings of Lyczko.
Forming the hot and cold shells of Johnson from silicon carbide teaches the limitations of Claims 22 and 45, wherein at least one shell chosen from the hot shell and the cold shell is made from silicon carbide.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Gabor (U.S. Patent 3,312,840) and further in view of Noyes, et al. (U.S. Patent 3,137,798).
In reference to Claim 51, Gabor does not teach that the tubes of the first tube bank include a feature as recited in Claim 51.
	To solve the same problem of providing thermionic devices heated by burners, Noyes teaches a structure in which thermal insulation 57 is contained between the outer shell of the device and the heat exchanger (Fig. 1, column 2, lines 30-35).
	It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated thermal insulation between the outer shell of the device and the heat exchanger structures of Gabor, as taught by Noyes, because (1) Noyes teaches that this is a suitable configuration for thermionic devices heated by burners, and (2) this thermal insulation would increase the amount of heat transferred to the incoming gases.
	Incorporating thermal insulation between the outer shell of the device and the heat exchanger structures of Gabor, as taught by Noyes, teaches the limitations of Claim 51, wherein the module comprises thermal insulation disposed on (i.e. indirectly on) a portion of an exterior surface of the tubes of the first tube bank that is proximate the at least one thermionic energy converter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721